Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a system comprising: a modular exhaust collector configured to be arranged in one of a first orientation and a second orientation, classified in F01D 25/30.
II. Claims 12-15, drawn to a method of rearranging a modular exhaust collector from an assembled orientation to an adjusted orientation relative to a turbine of a gas turbine system, classified in F05D 2230/51.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)). In the instant case, Invention I does not require positioning the module exhaust collector at an angle or coupling the ports to a conduit. Therefore, the method of Invention II can be practiced by a different apparatus that does not have the modular exhaust collector positioned at “an angle about the inlet axis to reorient an outlet of the modular exhaust collector from an outlet direction in the assembled orientation to an adjusted outlet direction in the adjusted orientation, wherein rotating the modular exhaust collector the angle arranges a second port disposed on the inlet face of the modular exhaust collector in the first position; and coupling the second port to the conduit of the gas turbine system.”
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Invention II would require further details of the methods of operation not required by Invention I, such as the steps of positioning the module exhaust collector at an angle or coupling the ports to a conduit. Therefore, the features of the different inventions would require searches in different areas and the use of different search terms, the art applicable to one invention would not necessarily be applicable to the other species, and rejections and arguments relating to patentability would need to address different questions of each invention.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745